Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION

                                            No. 04-18-00675-CV

                        In the INTEREST OF N.M.R. and A.P.R.N., Children

                     From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017PA02765
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 13, 2019

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking to

terminate the rights of the parents of the children N.M.R. and A.P.R.N. 1 After a bench trial, the

trial court found three independent grounds 2 to terminate M.R.’s rights and found that termination

was in the children’s best interest. The trial court terminated the rights of the children’s mother,

M.R., and of A.P.R.N.’s father, 3 and designated the Department to be the children’s permanent

managing conservator. M.R. timely appealed the trial court’s order.




1
  To protect the identity of the minor children, we refer to the parties by their initials. See TEX. FAM. CODE
§ 109.002(d); TEX. R. APP. P. 9.8.
2
  TEX. FAM. CODE § 161.001(b)(1)(N) (constructive abandonment); (O) (failed to comply with court ordered services);
& (P) (used controlled substance and failed to completely address issue).
3
  The parental rights of N.M.R.’s presumed father were terminated in a separate case.
                                                                                     04-18-00675-CV


        Appellant’s court-appointed appellate attorney filed a brief in which she concluded there

are no non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967);

In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (stating that Anders procedures

protect indigent parents’ statutory right to counsel on appeal in parental rights termination cases

and apply in those cases). In addition, counsel filed a motion to withdraw. Counsel certified that

she sent to M.R.’s last known address copies of the brief and motion to withdraw and a letter

advising her of her rights to review the record and to file a pro se brief. Counsel also sent M.R. a

form to use to request access to the record. This court set a deadline to file the pro se brief and

attempted to contact appellant, but the mail has been returned as “undeliverable.” Appellant did

not request access to the record or file a pro se brief.

        We have thoroughly reviewed the record and the attorney’s Anders brief. The record

establishes by clear and convincing evidence at least one of the grounds for termination and that

termination of M.R.’s parental rights is in the children’s best interest. See TEX. FAM. CODE

§ 161.001; In re J.O.A., 283 S.W.3d 336, 344-45 (Tex. 2009); In re A.V., 113 S.W.3d 355, 362

(Tex. 2003). Upon a thorough review of the record, we conclude the evidence is legally and

factually sufficient to support the termination order and there are no other arguably meritorious

grounds for appeal. Therefore, we affirm the trial court’s termination order. See In re J.D.L., No.

04-11-00055-CV, 2011 WL 3328719, at *1 (Tex. App.—San Antonio, Aug. 3, 2011, no pet.)

(mem. op.) (affirming termination order despite inability to inform appellant of rights pursuant to

Anders); see also In re Schulman, 252 S.W.3d 403, 408 n.21 (Tex. Crim. App. 2008) (“A defendant

who fails to keep his attorney informed of his current address forfeits the right to receive a copy

of the Anders brief and the right to file a pro se brief.”).

        Counsel filed a motion to withdraw in conjunction with her Anders brief. We deny the

motion. See In re P.M., 520 S.W.3d at 27; In re A.M., 495 S.W.3d 573, 583 (Tex. App.—Houston


                                                  -2-
                                                                                     04-18-00675-CV


[1st Dist.] 2016, pet. denied). Counsel’s duty to her client extends through the exhaustion or

waiver of all appeals, including the filing of a petition for review in the Texas Supreme Court. See

TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d at 27.

                                                  Luz Elena D. Chapa, Justice




                                                -3-